Citation Nr: 0401163	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-03 925	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Whether the debt created by an overpayment of educational 
assistance benefits, paid pursuant to Chapter 30, Title 38, 
United States Code, in the amount of $1,408.33, is valid.




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from April 1997 to 
September 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which concluded that the veteran had been 
overpaid Chapter 30 benefits in the amount of $1,408.33. 

The veteran made arguments in his notice of disagreement and 
substantive appeal that appear to amount to a claim for 
waiver of recovery of the overpayment of $1,408.33.  This 
issue is referred to the RO for further adjudicatory action 
as deemed appropriate.


FINDINGS OF FACT

1.  The veteran submitted an application for education 
benefits in January 2001.

2.  The veteran was enrolled in a program of education to 
achieve an associate of arts degree.

3.  An Enrollment Certification from the veteran's college 
shows that he was enrolled for 13 credits for the period from 
January 16, 2001, to May 25, 2001.

4.  The veteran was certified for 13 credits for the January 
through May 2001 semester and paid accordingly by VA; 
however, 7 of the credits attained that semester were for 
unapproved remedial courses that were not a part of the 
veteran's approved education program.

5.  The veteran was paid at the full-time rate, but should 
have been paid at a one-half rate because of his enrollment 
in classes that equated to only 6 approved credits.  


CONCLUSION OF LAW

The debt created by overpayment of educational assistance 
benefits in the amount of $1,408.33 is valid.  38 U.S.C.A. §§ 
3002, 3011 (West 2002); 38 C.F.R. §§ 21.7020, 21.7120, 
21.7122, 21.7144 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran submitted an application for education benefits 
in January 2001.  He was enrolled in an associate of arts 
program at Porterville College as verified by VA Form 22-
1999, Enrollment Certification, dated in January 2001.  A 
certifying official from the college reported that the 
veteran was enrolled in 13 credit hours of study for the 
period from January 2001 to May 2001.

The RO notified the veteran in August 2002 that he had been 
certified for 13 credits for the period from January 16, 
2001, to May 25, 2001.  The veteran was further notified that 
he had been erroneously certified for 7 credits and should 
have only been certified for 6 credits.  This was so because 
four of the courses were remedial in nature and not approved 
for the veteran's training.  Finally, the veteran was 
informed that, because he was paid at the full-time rate on 
the understanding that all 13 credits were for approved 
courses, there was an overpayment of $1,408.33.

The veteran submitted a notice of disagreement in September 
2002.  He said that he had enrolled in the questioned courses 
as a result of a consultation with a veterans' representative 
at the college.  He was not aware that the classes were not 
approved for payment.  He said that if he had known the 
courses were not approved and had then taken the classes he 
could understand his being responsible for the cost.  In 
summary, he felt that the overpayment was not his fault and 
that he should not be required to repay the overpayment.  

The veteran was issued a statement of the case (SOC) in 
December 2002.  The SOC informed the veteran that the RO 
determined the overpayment to be properly established.  

The law provides that VA will approve and will authorize 
payment of educational assistance for an individual's 
enrollment in any course or subject which a State approving 
agency has approved and which forms a part of a program of 
education as defined by 38 C.F.R. § 21.7020(b)(23) (2003).  
38 U.S.C.A. § 3002(a)(3) (West 2002); 38 C.F.R. § 21.7120 
(2003).  A program of education, in pertinent part, is any 
unit course or subject or combination of courses or subjects, 
which is pursued at an educational institution.  38 C.F.R. 
§ 21.7020(b)(23).  

The veteran has been previously determined to be eligible for 
Chapter 30 education benefits.  He is entitled to a monthly 
benefit for the period of time he is enrolled in, and 
satisfactorily pursing an approved program of education.  
38 U.S.C.A. § 3014 (West 2002); 38 C.F.R. § 21.7071 (2003).  
However, VA will not pay educational assistance for 
enrollment in any course that is not approved or is not a 
part of a veteran's program of education unless the person is 
enrolled in refresher courses, deficiency courses, or other 
preparatory or special education or training courses 
necessary to enable the person to pursue an approved program 
of education.  38 C.F.R. §§ 21.7122(b) (2003).  Further, the 
amount of an overpayment of educational assistance paid to a 
veteran constitutes a liability of that veteran.  38 U.S.C.A. 
§ 3685 (West 2002); 38 C.F.R. § 21.7144(b) (2003).

During the pendency of the veteran's appeal, on December 16, 
2003, the President signed into law the Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 2651.  While the Act 
amended several provisions relating to education benefits 
under Chapter 30, the changes do not substantively change the 
outcome of the veteran's claim.  See generally Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

In reviewing the facts of this case, the veteran was clearly 
enrolled in an associate of arts program during January to 
May 2001 and was certified for and received payment at a 
full-time rate based on enrollment in classes equating to 13 
credits.  There is no dispute of that fact, either by the 
veteran or his educational institution.  There is also no 
dispute with the RO's determination that four of the courses, 
amounting to seven credits, were not approved courses and not 
part of the veteran's education program.  

The veteran was paid for four courses and seven credits that 
were not approved courses or part of the veteran's education 
program.  See 38 C.F.R. §§ 21.7122(a), (b).  An overpayment 
of $1,408.33 was properly created as a result of the payment 
for the courses.  The veteran is liable for the overpayment 
debt.  38 C.F.R. § 21.7144.

The Board acknowledges the veteran's contentions that he was 
not at fault in creation of the debt at issue in this appeal.  
The Board further acknowledges that the veteran may have 
received poor advice from a counselor in originally signing 
up for the courses.  Nevertheless, the law is clear that the 
VA will not pay educational assistance for enrollment in any 
course that is not approved or part of a veteran's program of 
education, except under certain circumstances, which are not 
present in this case.  38 C.F.R. § 21.7122(a), (b).  Further, 
the Board notes that in finding that the debt at issue in 
this case was properly created, the Board is not intimating 
any opinion as to the fault or responsibility for the 
creation of the debt, as that question goes to the issue of 
entitlement to waiver of recovery of the overpayment, which 
is not presently before the Board.  See 38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.962, 1.963,1.965 (2003).  

In summary, the Board finds that the overpayment of 
educational assistance benefits in the amount of $1,408.33, 
paid pursuant to Chapter 30, Title 38, United States Code, 
was properly created, and the debt resulting therefrom is 
valid.  

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law in November 2000.  To implement the provisions of 
the law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  Except as specifically 
noted, the new regulations are effective November 9, 2000. 

As noted above, the facts are not in dispute.  The veteran 
was enrolled in a program of education.  He received payment 
for four courses, totalling seven credits, that were not 
approved or part of his program of education.  Further 
development of the case would not change the facts in this 
matter.  In other words, it is not the factual evidence that 
is dispositive of this appeal, but rather the interpretation 
and application of the governing statute.  Thus, it is not 
prejudicial to the veteran for the Board to proceed to issue 
a decision at this time without remanding the case to the RO 
for consideration under the VCAA.  See Bernard v. Brown, 
4 Vet. App. 384, 392-394 (1993).

In cases such as this, where the disposition is based on the 
law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1999) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit going to the veteran).  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  
The appeal on the question of the validity of the debt is 
without legal merit and further development or analysis would 
not be productive.  See Livesay v. Principi, 15 Vet. App. 
165, 178 (2001); see also Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  


ORDER

The appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



